               Case 1:21-cv-00967-RMB Document 2 Filed 02/03/21 Page 1 of 3 PageID: 75




 0/- J s>-2-o2-1
                                                                                                                        ..                 ,
                                         u;v1T,!f£Jj                                                                  IST'/21 c,r c·u ' - l ~
                                                              v;c..rr        or                   N.J£..l.,v .:n
                                                                   '
                                                                   ff~;~~
                                                            -~· ]1<';~ ;i'.'~" ·"           ....,._ ·'--.,. ·,.,
.::7Z:/24:          BL=o.f:1                   .       '•~"'<~
                              f'llo- se-i:'-------:·:--r::;'"'··,   . .      ·-.
                      V p &77°7w.Ny- l.?_ . A ~ ,.,, "•        $'.r··~· -Z:A;\s. 1£_. ii;                      re
                                                                                                            I I/ ~L.Li'l.:.¾- V- 0?67                                                             N&

                           r($(l:J-
                                      01
                                         ·ia          1lF
                                                  ...,;,
                                                 "' :id
                                                      J. . . .·
                                                                       4ra,30
                                                                           w,l~
                                                                           Wi[~
                                                                                 ,-1:~
                                                                                   c;;u .. J 202,t
                                                                                                •                                              . :
                                                                                                                                                 ·•,
                                                                                                                                                        J
                                                                                                                                                 . .,.·.. :~
                                                                                                                                                       ·J
                                           J~,~~                                 .,;' ~ ....
                                                     :.i;;'                  -      .-:••_ '. -···· ___,__             II~

                                                    '        ,,
                                                          •-•-~j//lll.~M
                                                            t:r:,,,. olf--M -~ , ,, "'t..(:J:,,                                                            ~I,

                /V'o I.A.:;,   c.o t,<-,t,€:.S ,Ppy:;.:r,i ~p!._ ·--.::1Z,i.r1:;j tst::b o N                                                                                 e&-> -.s:;;::
                                                                                    Q:)..J
                                                                                     . ,... ,._
                                                                                           ~   ·•,.,-, ,~. . . .,. 'di
                                                                                                           ~
                                                                                                                      "'· -~--.~..,~'j/l-!,,1/

                                                                                                            *.;o:__•).,...,_.       -...   ..#     •
                                                                                                                        ---~
                                                                                                                             .....
     fv12..s 4,11.,.,r To                       1l y Le                IS-                        To                  19D.D 'Tb
      s L.tf f'L.a,J-t/[.N)                       0   f?_                                      rt A DQ£1V/Jl/h

      -ro              &J>P ·7o                       blf-l,11Jrr;s.                                               llJ--/S:.
                                                               ....                                                                                     ...,_       ""
               N&w                    e, fili?.TI           'Ft44"7't:,             o E co t!r I' L£n                                                  oJ..P



    (£) Ftvll                  f!.1l~ a>uci.s~                              ~1re                      acJTorMtL -zo-zo                                               ro o J-2??-2£ZJ
                                      "7'llf2-N/NG Po/~/'T.S"
          >') .(}11/ 'fuD£ or e,,J!l,9.Al/r/E.
          ·,   ✓



                      SI't6S.S              HA>JbCJ-£ MG)..,r
                                           ,.
           22          f12G fJ,1~N~                     TI>            e/J4-~~€
                                                                                                                                                                                                            I
               3)     f}rr/TUD&.S tJ.C c/l,4k6£                                                                                                                                                             I
          1J          ? 8 F,INCJ w /rH T;;..,6 CB lflLD.,1:Vc-                                                                                         /L6ll,1N.&j                                          ~
          N           Bil SI 6 t::'o GIi/ /-r/vE SU/LlS
                                  -                                                 '1j                     ~                   '                               '        I                   ,-        t/
                                                                                                                                                                                                            ~
               L/J.S.v         /,N7J2;o Tu                    C 7:                                C-/2.IHI.A/tcl.J T/11,N/,(/.,lv(J .S.ef/2.l.i.S

                                                                                                                                               Sl/ B t4~'TTJ£~ [l@PIEc!TP<ll<-),,
     If                                                                                                                                                                                           -
          SE/£. C&,Z                  ':7/1).c,,bf-(£.f)           c.efl:ri·t=/c,g:r& I
                                                                                                                                    cz?2~                            '


                                                                                                                                                                                 ~t.,oo/}-f
          Case 1:21-cv-00967-RMB Document 2 Filed 02/03/21 Page 2 of 3 PageID: 76




                                                                                    -   -~-   --~~   -   -~--




                                 ?lJeJttf/teate r/
      \



             C .                             •. ·.                     ..
                 -                Ira Bloom
                                      #16695-014

                       For successful cornpletion of
• I


                             Turning Points
                                            on

                               January 28, 2021


                            :l~o_k;y-b.
                                   L. Postorino, Psy.D.
                                   Staff Psychologist
                                                                                              O
oSo / u~o-zt/                              ;1_;1?J2J..J., <;          7fr:3Id           Cl         ?   -(J   "t[2.   J$
        3frio11_!::2Jr;~v5                       ,n     N_3!ffl0 :::>               11            1'7:EJ-?_t     .141
                              .   ' ' ',
                          ~             -.t:."
                .   ~--
        ;
  ,(·       .
 (
                                   . .,"~
                                    \      ..
                                                                              '\   ~.
                                        ....                           1· ,
                                           --                          \'!
                                                                       ("
                                                      ~:;J. ~"   ·.                     --~
                                                        -~ -~         ;J
                                                                                                                                    Q'19~ o ""_c N / r al-./ - 9...C
                                                                                                                                               0002 :;;{OfJ ·oc:1
                                                                                                                                           _!,5"3 crJ • X (   d --:....b--o O.;::/
                                                                                                                     ~nJ..fa-5?!/   r'J-fr' n Q!__ko]/?kJ O? --,V?J.1f GY.!id
                                                                                                       ~---
 Case 1:21-cv-00967-RMB Document 2 Filed 02/03/21 Page 3 of 3 PageID: 77                                                A I 05b J J / 1T     h? <2   er; g      (/~
